EXHIBIT (m)(6)(b) SCHEDULE A EATON VANCE MUTUAL FUNDS TRUST CLASS C DISTRIBUTION PLAN Date of Original Plans Name of Fund Adopting this Plan (Inception Date) Adoption Date Eaton Vance Government Obligations Fund October 28, 1993/January 27, 1995 June 23, 1997 (January 30, 1995) Eaton Vance High Income Opportunities Fund * May 31, 1994/January 27, 1995 June 23, 1997 (January 30, 1995)/June 19, 1995 (August 1, 1995) Eaton Vance Strategic Income Fund ** March 1, 1994/January 27, 1995 June 23, 1997 (January 30, 1995)/June 19, 1995 (November 1, 1995) Eaton Vance Tax-Managed Growth Fund 1.1 June 24, 1996 June 23, 1997 Eaton Vance Municipal Bond Fund N/A October 17, 1997 Eaton Vance Tax-Managed International Equity Fund N/A March 2, 1998 Eaton Vance Tax-Managed Value Fund N/A August 16, 1999 Eaton Vance Floating-Rate & High Income Fund N/A June 19, 2000 Eaton Vance Tax-Managed Multi-Cap Opportunity Fund N/A June 19, 2000 Eaton Vance Floating-Rate Fund N/A August 14, 2000 Eaton Vance Tax-Managed Growth Fund 1.2 N/A March 1, 2001 Eaton Vance Tax-Managed Small Cap Growth Fund 1.1 N/A August 11, 1997 Eaton Vance Tax-Managed Small Cap Growth Fund 1.2 N/A March 1, 2001 Eaton Vance Tax-Managed Equity Asset Allocation Fund N/A December 10, 2001 Eaton Vance Tax-Managed Mid-Cap Core Fund N/A December 10, 2001 Eaton Vance Tax-Managed Small Cap-Value Fund N/A December 10, 2001 Eaton Vance Tax-Managed Dividend Income Fund N/A February 10, 2003 Eaton Vance Diversified Income Fund N/A November 15, 2004 Eaton Vance Equity Research Fund N/A June 13, 2005 Eaton Vance Dividend Income Fund N/A August 8, 2005 Eaton Vance Municipal Bond Fund N/A November 14, 2005 Eaton Vance International Equity Fund N/A February 13, 2006 Eaton Vance Structured Emerging Markets Fund N/A March 27, 2006 Eaton Vance Global Macro Absolute Return Fund N/A August 10, 2009 Eaton Vance Large-Cap Core Research Fund N/A August 10, 2009 Eaton Vance Build America Bond Fund N/A October 19, 2009 * This fund is a successor in operations to a fund which was reorganized, effective August 1, 1995 and the outstanding uncovered distribution charges of the predecessor fund were assumed by the above fund. ** This fund is a successor in operations to a fund which was reorganized, effective November 1, 1995, and the outstanding uncovered distribution charges of the predecessor fund were assumed by the above fund. A-1
